                                                                     Case No. 20-MJ-00150-WBG



AFFIDAVITBBINBSUPPORTBOFBCRIMINAL COMPLAINT AND ARREST WARRANT

       I, Ashley Davis, a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

Kansas City, Missouri, being duly sworn, depose and state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation and have been so

employed since January 2007. As part of my duties as a Special Agent, I am assigned to investigate

violations of federal law, specifically the online exploitation of children. This includes violations

pertaining to the illegal possession, receipt, transmission, and production of material depicting the

sexual exploitation of minors.

       2.      At all times throughout this affidavit I use the term “child pornography” merely as

shorthand to refer to visual depictions of actual minors engaged in sexually explicit conduct. I use

the terms “visual depiction,” “minor,” and “sexually explicit conduct” as those terms are defined

in 18 U.S.C. § 2256.

       3.      I am submitting this affidavit in support of a Criminal Complaint and arrest warrant

for Joshua Howland. As will be shown below, there is probable cause to believe that, between

approximately November 2019 and July 2020, in the Western District of Missouri and elsewhere,

Joshua Howland conspired to advertise child pornography in violation of 18 U.S.C. § 2251(d)

and (e). In particular, Joshua Howland conspired with others to knowingly make, print, and

publish, and cause to be made, printed, or published, any notice and advertisement seeking and

offering to exchange, display, distribute, and reproduce any visual depiction, the production of

which visual depiction involved the use of a minor engaging in sexually explicit conduct and the

visual depiction was of such conduct, knowing and having reason to know that such notice and

advertisement would be transported using any means and facility of interstate and foreign

                                                 1



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 1 of 8
                                                                    Case No. 20-MJ-00150-WBG



commerce and in and affecting interstate and foreign commerce by any means including by

computer, and which notice and advertisement was transported using any means and facility of

interstate and foreign commerce and in or affecting interstate and foreign commerce by any means

including by computer.

       4.      As described more fully below, Joshua Howland was an active member and in a

leadership position of a website that facilitated the advertisement and distribution of child

pornography, generically referred to here as “Website A.” Joshua Howland posted links to child

pornography files on Website A and helped to promulgate and enforce the rules of the website.

       5.      The statements contained in this affidavit are based in part on information provided

by FBI Special Agents; written reports about this and other investigations that I have received,

directly or indirectly, from other law enforcement agents, including foreign law enforcement

agencies; information gathered from the service of administrative subpoenas; the results of

physical and electronic surveillance conducted by law enforcement agents; independent

investigation and analysis by FBI agents/analysts and computer forensic professionals; and my

experience, training and background as a Special Agent with the FBI. Since this affidavit is being

submitted for the purpose of securing a Criminal Complaint and arrest warrant, I have not included

each and every fact known to me concerning this investigation. I have set forth only the facts that

I believe are necessary to establish probable cause to believe Joshua Howland has committed

criminal acts in violation of 18 U.S.C. § 2251(d) and (e).

                              BACKGROUND TO WEBSITE A

       6.      As noted above, Website A was a website that facilitated the advertisement and

distribution of child pornography. It operated over a network that was designed to facilitate

                                                 2



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 2 of 8
                                                                     Case No. 20-MJ-00150-WBG



anonymous communication over the internet. At all relevant times, both the computer server

hosting Website A and the lead administrator of Website A were located in Kansas City, Missouri,

within the Western District of Missouri.

       7.      Website A was an online chat website dedicated to discussion related to underage

children. The site allowed users to engage in online chat with other users. Website A users

routinely advertised and distributed child pornography through Website A by posting web links

within chat messages. These links allowed other Website A users to navigate to another website,

such as a file-hosting website, where images and/or videos of child pornography were stored in

order to download these image and videos. For instance, on February 20, 2020, a Website A user

posted a hyperlink to a .jpg file depicting an adult male with his penis inserted into the anus of a

seminude prepubescent girl. The prepubescent girl is lying on her back, nude from the waist down

with her pubic area fully exposed for the camera. Website A provided its users with information

about particular file hosting websites where users could upload digital files so that the files could

then be shared, via links, with other Website A users.

       8.      Website A was administered and moderated by select Website A users who were

promoted at the discretion of the site leadership to positions such as administrator or moderator.

Promotions were generally made based on an individual’s active participation on the site. Once

promoted, those users enforced the rules and assisted in the management of the site.

       9.      Images that Website A users made available through the site could be categorized

or “tagged” based upon the image theme or characteristics. The stated purpose of these tags was

to facilitate the advertisement of child pornography and to aid users in searching for specific types

of content. In or about March 2020, a Website A staff member posted a guide to tags on Website

                                                 3



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 3 of 8
                                                                     Case No. 20-MJ-00150-WBG



A that specified that images were required to be tagged based on the age or development of the

girl depicted in the image. The guide also advised that tags could be used to identify the type of

activity in which the child depicted in an image or video was engaged.

                   THE “SUBJECT USER’S” ACTIVITY ON WEBSITE A

       10.     Postings to Website A that were publicly available to any registered user at the time

of posting were captured and archived for law enforcement review. Many of those postings

included links to files which were also captured and archived. According to FBI review of that

information, a particular user of Website A who used a particular online alias—referred to here as

the “SUBJECT USER”—was active on Website A between at least November 2019 through July

2020. For the reasons set forth below, the FBI has confirmed that the SUBJECT USER was

Joshua Howland.

       11.     For example, on or about May 3, 2020, the SUBJECT USER posted a link on

Website A to an image depicting a prepubescent fully nude girl kneeling on one leg with her legs

spread and her other leg extended out from her body. The child’s lower body is positioned facing

the camera so that her naked vagina is prominently displayed and exposed for the camera. The

girl is looking directly into the camera.

       12.     On or about May 3, 2020, the SUBJECT USER posted a link on Website A to an

image depicting a girl estimated to be between 11 to 14 years of age, lying on a bed with her knees

in the air. The girl is fully nude except for grey socks with cartoon images on them. The camera

focuses on the girl’s vagina and anus, which are prominently displayed and exposed to the camera.

The girl is of small stature, has young facial features and some pubic hair.

       13.     On or about May 3, 2020, the SUBJECT USER posted a link on Website A to an

                                                 4



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 4 of 8
                                                                    Case No. 20-MJ-00150-WBG



image depicting a girl estimated to be between 11 to 14 years of age, lying on a bed with her knees

in the air. The girl is fully nude except for black socks. The camera focuses on the girl’s vagina

and anus, which are fully exposed to the camera. The girl has young facial features, no pubic hair,

and what appears to be little breast development.

       14.     An analysis of the captured and archived postings made by the SUBJECT USER

on Website A suggests that the SUBJECT USER was an active member and in a leadership

position on Website A and that he encouraged other users to advertise and distribute child

pornography through the website. For example, in December 2019, the SUBJECT USER made a

number of posts on Website A in which he, among other things, advised another Website A user

that he would be removed because of an inappropriate username, promulgated rules for Website

A, posted messages on behalf of Website A’s staff, and encouraged another user to post images of

underage girls within a certain age range. Also, in April 2020, and again in July 2020, the

SUBJECT USER identified himself as a member of Website A’s staff.

         IDENTIFICATION OF THE SUBJECT USER AS JOSHUA HOWLAND

       15.     In the course of the investigation, the FBI determined through several independent

methods that Joshua Howland was the SUBJECT USER on Website A. For example, on July 5,

2020, through lawful, court-authorized investigative methods, the FBI determined that a computer

using the IP address 69.5.118.218 accessed a file that had been accessible on Website A to the

SUBJECT USER and a small number of other Website A members. The FBI determined that that

IP address was owned by Burlington Telecom. In response to a subpoena, Burlington Telecom

provided information indicating that, at the time when IP address 69.5.118.218 accessed the file,

it was assigned to Joshua Howland’s residence in Burlington, Vermont. The subpoena return

                                                5



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 5 of 8
                                                                      Case No. 20-MJ-00150-WBG



also indicated that the subscriber name on the account linked to the IP address was Joshua

Howland.

       16.     In addition, the FBI linked Joshua Howland to content that the SUBJECT USER

posted on Website A. In particular, on a specific date, an undercover FBI agent active on Website

A observed that the SUBJECT USER had posted links to multiple image files. Two of these five

images depicted a teenage female (“VICTIM-1”) and three depicted another teenage female

(“VICTIM-2”). The images depicted the females nude in what appears to be a bathroom or a

bedroom. When posting the files, the SUBJECT USER stated that the images were from a “spy

cam” and that the name of one of the females was NAME-1. The FBI reviewed Joshua

Howland’s social-media profiles and discovered photos of him and VICTIM-2. A review of one

of VICTIM-2’s social media profiles revealed multiple photos of VICTIM-2 and VICTIM-1. In

addition, VICTIM-1’s first name is NAME-1, the name that the SUBJECT USER mentioned when

posting the images on Website A. The FBI later determined that VICTIM-2 was under the age of

18 at the time the SUBJECT USER posted her pictures on Website A.

       17.     On August 7, 2020, the U.S. District Court for the Western District of Missouri

authorized the installation and use of a pen register/trap and trace device (PRTT) to record, decode

and/or capture all dialing, routing, addressing and signaling information associated with each

communication to or from the Burlington Telecom residential internet account associated with

Joshua Howland’s residence in Burlington, Vermont. The FBI began receiving data on August

17, 2020. A review of that data showed that, on multiple occasions, a user of the residential internet

account at Joshua Howland’s residence accessed the same computer network on which Website

A operated, and which was designed to facilitate anonymous communication over the internet.

                                                  6



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 6 of 8
                                                                   Case No. 20-MJ-00150-WBG



       18.       On October 7, 2020, law enforcement executed a federal search warrant at Joshua

Howland’s residence in Burlington, Vermont. During the execution of the search warrant,

multiple items of evidence were seized. A digital preview was conducted on Joshua Howland’s

main computer and at least one other electronic evidence item. A preview of Joshua Howland’s

computer revealed multiple files of child pornography depicting girls who appear to be between

the ages of 8 and 14 years old. Joshua Howland also had a browser downloaded to that computer

which allowed the computer user to access the computer network on which Website A operated

and which is referred to in Paragraphs 6 and 17, above. Investigating agents also viewed a file

containing the SUBJECT USER’s name and what appeared to be text of a file uploader link

referencing a file uploader commonly used on sites such as Website A and with a name indicative

of pedophilia.

       19.       Also seized during the search of Joshua Howland’s residence was a digital audio

and video recording device commonly referred to as a “spy camera” or “spy cam.” The spy cam

would appear to an unknowing observer as a USB charger when placed into a wall outlet. The spy

cam contained a memory card which was previewed on scene. The videos on the memory card

were of an unidentified adult female in what appears to be the only bathroom located in the

residence. A subsequent review of Joshua Howland’s computer revealed multiple other videos

which appeared to have been recorded on the same spy cam and in the same bathroom. At least

two (2) of the videos contained VICTIM-2. Still images from one of the videos were located on

the computer and visually appeared to be the same pictures shared by SUBJECT USER on Website

A as described in Paragraph 16 above. The second video appeared to have been recorded at a time

when VICTIM-2 was over the age of 18.

                                                7



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 7 of 8
                                                                     Case No. 20-MJ-00150-WBG



       20.      On October 8, 2020, Joshua Howland went to the University of Vermont Medical

Center in Burlington, Vermont, with suicidal ideations and a specific way he intended to take his

own life. Statements made by Joshua Howland to the mental health professional at the hospital

triggered mandatory reporting laws in Vermont. The doctor notified the Department for Children

and Families who referred the doctor to law enforcement as their designee for this type of

reporting. According to the verbal report made, Joshua Howland expressed a long-term issue with

seeking out and viewing child pornography. He was having thoughts of suicide because of recent

contact with law enforcement.

                                         CONCLUSION

       21.     For these reasons, your Affiant respectfully submits that there is probable cause to

believe Joshua Howland committed violations of 18 U.S.C. §§ 2251(d) and (e) in the Western

District of Missouri and elsewhere. I respectfully request that this Court file a Criminal Complaint

and authorize an arrest warrant for Joshua Howland.



                                                     Respectfully submitted,



                                                     Ashley Davis
                                                     Special Agent
                                                     Federal Bureau of Investigation

       Sworn to be telephone at 12:53 pm
       Subscribed and sworn to before me on October 9, 2020:


                                                     ___________________________________
                                                     The Hon. W. Brian Gaddy
                                                     United States Magistrate Judge


                                                 8



         Case 5:20-cr-06007-DGK Document 1-1 Filed 10/09/20 Page 8 of 8
